IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRET COONEY (DECEASED) -                : No. 393 WAL 2014
AMANDA SERRANO,                         :
                                        :
                   Petitioner           : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
             v.                         :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (PATTERSON UTI, INC.),            :
                                        :
                   Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.